Citation Nr: 0500732	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as a residual of Agent Orange exposure 
during service.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1970 
to January 1972.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The veteran has current diagnoses of type 2 diabetes 
mellitus, amputation of right foot, alcohol dependence, and 
personality disorder.  

2.  The veteran does not have a diagnosis of post-traumatic 
stress disorder (PTSD).

3.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

4.  The service medical records do not show any diagnosis of 
diabetes mellitus, during service, and there is no evidence 
showing that diabetes mellitus manifested in the first post-
service year.  

5.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
diabetes mellitus in a letter dated April 2002, while the 
required notice was provided with respect to the claim for 
service connection for PTSD in a letter dated August 2002.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and attempted to verify his 
claims of exposure to Agent Orange during service.  Id.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the RO obtained the 
veteran's medical treatment records and VA examinations 
related to diabetes mellitus were conducted.  Additional VA 
examination or development is not required.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  With regard to the issues on appeal, this is 
not the case.  The Board further notes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the appellant.  Consequently, VA did not have a duty to 
assist that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  



I.  Service Connection for Diabetes Mellitus

The veteran claims entitlement to service connection diabetes 
mellitus as a residual of exposure to Agent Orange during 
service.  He asserts that he was exposed to Agent Orange 
during service aboard the USS TURNER JOY (DD 951).  He 
asserts that as a result of this exposure he developed type 2 
diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997). 

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus during military service.  
Service department medical treatment records reveal that the 
veteran was treated for some complaints of skin rash which 
was diagnosed as cellulitis.  With the exception of tattoos, 
there were no abnormalities noted on the veteran's January 
1972 separation examination.   

The RO has obtained a large volume of the veteran's current 
medical treatment records dating from the late 1990s to the 
present.  Both VA and private medical records confirm that 
the veteran has a diagnosis of type 2 diabetes mellitus which 
has ultimately resulted in amputation of his right foot.  The 
veteran has asserted that VA medical records from the 1970s 
reveal a diagnosis of diabetes mellitus.  Review of these 
records reveals VA records dating from 1976 showing treatment 
for substance abuse.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307 (a)(6)(iii).  The veteran asserts that he 
was exposed to Agent Orange when he served aboard the 
destroyer USS TURNER JOY (DD 951).  He claims that the ship 
"went up a river" in Vietnam to conduct operations and that 
the ship was close enough to shore during gunfire operations, 
and while drifting, that Agent Orange "wafted" over the 
ship.  Further he claims and that Agent Orange was stored in 
drums on the fantail and that he handled these drums and that 
they leaked.  

The RO has obtained a copy of the veteran's discharge papers, 
DD 214, which reveal that the veteran served in the Navy and 
a Fireman, an engineering rating.  Specifically, he was 
trained as a "BT," boiler technician.  His service 
personnel records further confirm that he served aboard the 
USS TURNER JOY (DD 951) from approximately December 1970 to 
September 1971.  The service department has verified that 
this ship "sailed in Vietnam waters" for several short 
periods of time in March 1971, and from April to June 1971.  
A ship's history obtained by the RO indicates that the ship's 
primary duty during service in Vietnam was to provide Naval 
Gunfire Support by shelling shore targets.  Review of these 
records also reveals that the USS TURNER JOY did not make a 
port visits to the Republic of Vietnam at any point during 
the period of time in question.  

There is no evidence which shows that veteran, or the ship on 
which he served, actually visited port in Vietnam.  The 
veteran himself makes no allegations of actually having set 
foot in Vietnam.  Again as noted above, the VA General 
Counsel held that service aboard a deep-water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by this opinion.  Furthermore, the veteran's 
assertions that a ship the size of a Navy destroyer was 
involved operations inside a river, and that Agent Orange was 
stored in barrels on the ship are implausible at best and are 
not confirmed by any evidence other than the veteran's own 
unsubstantiated allegations.  The evidence supports that the 
veteran served primarily below decks, in the engineering 
spaces of a destroyer that sailed in the waters off shore of 
Vietnam and conducted gunfire operations against shore 
targets.  

While the evidence of record clearly shows that the veteran 
currently has medical diagnoses of type 2 diabetes mellitus, 
the Board finds that the veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era.  Therefore he is not be presumed to 
have been exposed to Agent Orange during service.  With no 
such exposure service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the medical evidence of record reveals a 
current diagnosis of type 2 diabetes mellitus.  The veteran 
is not presumed to have been exposed to Agent Orange during 
service and there is no evidence documenting any such 
exposure.  Moreover, there is no evidence of diabetes 
mellitus in military service and no competent medical 
evidence which in any way links the veteran's current 
diabetes mellitus to his active military service, nor was it 
shown within one year after service separation.  Accordingly, 
service connection for diabetes mellitus, type 2, is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection for PTSD

As noted above, generally, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  Service connection for post traumatic 
stress disorder requires medical evidence establishing a 
diagnosis of the condition; credible supporting evidence that 
the claimed inservice stressor occurred; and, a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

As noted above, the veteran served in the engineering 
department of the USS TURNER JOY (DD 951).  This ship 
deployed to the waters off Vietnam and conducted gun fire 
operations against shore targets.  The veteran's discharge 
papers reveal that he was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  There is no 
evidence which shows that the veteran was awarded the Combat 
Action Ribbon.  The veteran also claims that his ship 
operated with aircraft carriers and went on missions rescue 
downed pilots.  He alleges that he saw body parts picked up 
during these operations.  

VA medical treatment records dating from 1976 reveal that the 
veteran was treated for "chemical dependency:  alcohol, 
speed, L.S.D., marijuana, T.H.C."  A March 2001 VA urgent 
care intake record reveals that the veteran sought 
psychiatric treatment and reported symptoms of substance 
abuse.  The evaluator specifically reviewed the veteran's 
military history that he was stationed aboard a ship which 
served off the coast of Vietnam and was "involved in pilot 
rescue operations during the day and naval costal fire during 
the evenings.  [The veteran] was a boilerman and spent most 
of his time below deck.  Although he did encounter stressful 
situations it does not appear these situations meet [the] 
criteria [for] PTSD."  After full evaluation the diagnosis 
was alcohol dependence and personality disorder.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The veteran's 
representative asserts that the claim for service connection 
for PTSD requires remand to verify the stressors alleged by 
the veteran.  This is not necessary.  In March 2001 VA 
psychiatric evaluation, the psychiatric evaluator accepted as 
true all of the stressors alleged by the veteran.  However, 
the determination was made that the stressors indicated did 
not meet the criteria which would support a diagnosis of 
PTSD.  The veteran simply does not have a diagnosis of PTSD, 
which is the disability he is claiming service connection 
for.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  Service 
connection for PTSD must be denied because there is no 
diagnosis of the disability.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for type 2 diabetes mellitus is denied.  

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


